      Case 1:15-cv-06549-CM-RWL Document 694 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




 IN RE NAMENDA INDIRECT PURCHASER                                No. 1:15-cv-6549 (CM) (RWL)
 ANTITRUST LITIGATION




                                            ORDER
McMahon, J
        Plaintiff SBA has responded to the Court’s offer to provide additional evidence relating to
the injury it suffered from the “hard switch” by standing on its original submissions in connection
with the motions for summary judgment. (Docket # 692). Specifically, SBA calls the court’s
attention to pages 49–52 of the Expert Report of Laura Craft. But that is the very evidence – which
the court already considered in its summary judgment order – that does not identify which of
SBA’s reimbursements were attributable to the “hard switch.” Although the data shows how many
reimbursements for Namenda XR were made in each year between 2012 and 2017, the
reimbursements are not broken down in a way that identifies those that were made during the “hard
switch” period. And it is not possible to infer that every purchase of Namenda XR made during or
after the “hard switch” period is attributable to the “hard switch.”
       Therefore, defendants’ motion for summary judgment is GRANTED to the extent of
dismissing the hard switch allegations.


Dated: July 26, 2021


                                                     ____________________________________
                                                            United States District Judge
BY ECF TO ALL COUNSEL
